Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The instant application is deemed to be allowable for the following reasons.  The obviousness rejection in view of JP 2006-96912 in view of Czaplicki or JP 2015-131940 and further in view of Nakagawa et al. and either Locken et al. or WO 2013/072436 A1 has been withdrawn in view of applicants’ amendment to claim 1 specifying that the urethane adhesive composition is a one-part adhesive composition.  JP 2006-96912 and JP 2015-131940 are drawn to two-part compositions.  Furthermore, Czaplicki, upon further review, fails to set forth adequate teachings and establish motivation to combine a urethane prepolymer having an isocyanate group with the claimed terpene compound comprising an active hydrogen.  The obviousness rejection in view of WO 2014/203750 A1 in view of Czaplicki or JP 2015-131940 and further in view of Nakagawa et al. and either Locken et al. or WO 2013/072436 A1 has been withdrawn in view of applicants’ amendment to claim 1 specifying that the urethane adhesive composition is a one-part adhesive composition and the deficiencies noted above with respect to JP 2015-131940 and Czaplicki.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765